Order entered January 5, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00179-CV

                   IN THE INTEREST OF A.P.N., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-05082

                                     ORDER

      Before the Court is appellants’ December 31, 2020 motion to supplement the

clerk’s record with a copy of the trial court’s agreed order reflecting the parties’

settlement agreements. We GRANT the motion and ORDER Dallas County

District Clerk Felicia Pitre to file a supplemental clerk’s record containing a copy

of that agreed order no later than January 11, 2021.          We further ORDER

appellant’s brief, which is overdue, be filed no later than January 19, 2021. We

caution appellant that failure to file the brief by January 19th may result in

dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1),

42.3(b),(c).
      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                          /s/    ERIN A. NOWELL
                                                 JUSTICE